Mr. Justice McIver.
I concur for the reasons stated in my opinion in the case of Howard v. Kitchens, ante, 490, herewith filed.
The appellant filed a petition for the rehearing of this case, alleging that a judgment for deficiency in the decree of foreclos*510ure had been affirmed by this court, and that while this point was not argued, it could properly be considered under the eighth-exception.
December 4, 1889.
The following order was delivered
Per Curiam.
We have carefully examined this petition, and finding that no material fact or principle of law has been overlooked, the petition is dismissed.